Exhibit 10.146 ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (755) 684 5708 Website: secretaryofstate.biz Filed in the office of Document Number 20080314219-60 Ross Miller Filing Date and Time Secretary of State 05/06/2008 10:30 AM State of Nevada Entity Number C5175-1997 Certificate of Change Pursuant to NRS 78.209 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Change filed Pursuant to NRS 78.209 For Nevada Profit
